Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
i.) Applicant’s arguments, see Pages 7-9, filed 02/04/21, with respect to the 112 rejections have been fully considered and are persuasive.  The previous 112 rejections of claims 1 and 4-12 have been withdrawn. 



4.) Claim Objections
Claims 2-3 are objected to because of the following informalities:  
	
Claims 2-3 recite “the method further comprise displaying” in the last paragraph of each claim. For grammatical reasons, the mentioned portion of the claims should instead be amended to read as follows “the method further comprises displaying”

Appropriate correction is required.


5.) Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


i.) Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 17 of U.S. Patent No. 10136049B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims to the instant application are broader than and fully encompassed by the claims to the US Patent.



Instant application: 16/668654
US Patent No.: 10136049B2
2. A computer program product for contextual zoom control, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: 



wherein, in response to performing the camera function in the single individual capturing mode, requesting that the user submit a feedback on an accuracy of the imaged individual, and 

wherein, if the feedback indicates an inaccurate imaged individual, proceeding to perform the camera function to assist the user in performing the image capturing action on the identity that is paired with a second highest ranked individual on the ranked list within the area of interest, 












Instant application: 16/668654
US Patent No.: 10136049B2
3. A contextual zoom control system, said system comprising: a processor; and
a memory, the memory storing instructions to cause the processor to perform:
in a single individual capturing mode, performing a camera function to assist 
wherein, if the feedback indicates an inaccurate imaged individual, proceeding to perform the camera function to assist the user in performing the image capturing action on the identity that is paired with a second highest ranked individual on the ranked list within the area of interest,
wherein, if the feedback indicates an inaccurate imaged individual, the method further comprise displaying a graphical user interface on the area of interest including each identity of the set of key individuals within the area of interest such that the user can select the identity of the set of key individuals on which to perform the camera function.







ii.) Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11-12 of U.S. Patent No. 10560626B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims to the instant application are fully encompassed by the claims to the US Patent.

Instant application: 16/668654
US Patent No.: 10560626B2
2. A computer program product for contextual zoom control, the computer program product comprising a non-transitory computer readable storage 

in a single individual capturing mode, performing a camera function to assist the user in performing an image capturing action on an identity that is paired with a highest ranked individual on a ranked list within a set of key individuals attending an event, 

wherein, in response to performing the camera function in the single individual capturing mode, requesting that the user submit a feedback on an accuracy of the imaged individual, and 

wherein, if the feedback indicates an inaccurate imaged individual, proceeding to perform the camera function to assist the user in performing the image 

wherein, if the feedback indicates an inaccurate imaged individual, the method further comprise displaying a graphical user interface on the area of interest including each identity of the set of key individuals within the area of interest such that the user can select the identity of the set of key individuals on which to perform the camera function.




11. The computer-implemented program product of claim 8, wherein, in response 
12. The computer-implemented program product of claim 11, wherein, if the feedback indicates an inaccurate imaged individual, the method further comprise displaying a graphical user interface on the area of interest including each identity of the set of key individuals within the area of interest such that the user can select the identity of the set of key individuals on which to perform the camera function.



[No prior-art was found for claims 2-3 and 13-14 as presently written].  



6.) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitations “the system of claim 3, wherein if the feedback indicates an inaccurate imaged individual, proceeding to perform the camera function to assist the user in performing the image capturing action on the identity that is paired with a second highest ranked individual on the ranked list within the area of interest”. However, independent claim 3 which claim 13 depends from, already recites “wherein, if the feedback indicates an inaccurate imaged individual, proceeding to perform the camera function to assist the user in performing the image capturing action on the identity that is paired with a second highest ranked individual on the ranked list within the area of interest”. Does the claim require another separate camera action on the identity that is paired with a second highest ranked individual on the ranked list within the area of interest? Or, did the Applicant forget to cancel dependent claim 13. Therefore, claim 13 is indefinite. 

Claim 14 recites the limitation “The system of claim 3, wherein if the feedback indicates an inaccurate imaged individual, proceeding to perform the camera function to assist the user in performing the image capturing action on the identity that is paired with another ranked individual on the ranked list within the area of interest”. However, independent claim 3 which claim 13 depends from, already recites “wherein, if the feedback indicates an inaccurate imaged individual, proceeding to perform the camera function to assist the user in performing the image capturing action on the identity that is paired with a second highest ranked individual on the ranked list within the area of interest”. It is unclear as to what is required upon detecting an inaccurate imaged individual. Is the image capturing action performed on the identity that is paired with the second highest ranked individual and another ranked individual on the ranked list when the feedback indicates an inaccurate imaged individual? As a result, claim 14 is indefinite. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.) Claim(s) 1, 4, 6-7 and 10-12 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Luong (US Pub No.: 2013/0169853A1).

Regarding Claim 1 Luong discloses a computer program product for contextual zoom control (See system for enabling the autofocus feature of a camera, Paragraphs 0012, 0014-0015 and Figure 1), the method comprising: 
in a single individual capturing mode, performing a camera function (See autofocus indicator, priority label and corresponding label of target along with other messages on a GUI display of the camera) to assist the user in performing an image capturing action on an identity that is paired with a highest ranked individual on a ranked list within a set of key individuals attending an event (An order of priority of individuals to be imaged is established. Autofocus is performed on an image/object of the highest priority on a list (See for example John Quincy). Thus, once the object 507 as viewed is matched with an image of the object, an autofocus indicator 503 is presented around the object for indicating this object 507 as the focal point for the image. In addition, a priority indicator 509 and corresponding label 505 for the target are shown. The user can select the CAPTURE, SHARE and CANCEL action buttons 511, 513 and 515 respectively in order to capture the image, share the captured image with others, or cancel the image capture operation altogether, Figures 4A-4B and 5A-5E; Paragraphs 0048-0050, 0054, 0056), 
wherein the camera function includes an automated action (One or more autofocus mode settings may be selected and/or established for enabling execution of the autofocus for accommodating different environments, Paragraphs 0048, 0054),
wherein the set of key individuals (highest ranked prioritized individuals from a ranked list) attending the event are determined by processing data of the event (By way of example, the user may specify that a particular singer be the focal point when the camera 400 is used to capture a scene of a performance. Also, one or more autofocus mode settings 418 may be selected and/or established for enabling execution of the autofocus for accommodating different environments. In this example, three different autofocus modes are listed 414, each corresponding to a different list of associated objects to focus on based on priority, Paragraphs 0054, 0057, 0063 and Figures 4A-5E), and 
wherein the camera function is performed on the identity that is paired with the highest ranked individual to enhance an image quality of an image captured of the highest ranked individual (perform focus on an appropriate person of interest thus improving the quality of an image) (A user can submit a feedback on the accuracy of the imaged individual by changing the priority level of a given individual if needed, Paragraphs 0063-0064. If a user decides that an imaged individual/object is not a top priority (inaccurate imaged individual), the focus can be taken off that object and onto another highest ranked individual on the ranked list within the area of interest, Paragraphs 0054, 0057, 0063 and Figures 4A-5E). 

In regard to Claim 4, Luong discloses the computer-implemented method of claim 1, wherein, in response to performing the camera function in the single individual capturing mode, requesting that the user submit a feedback on an accuracy of the imaged individual (A user can submit a feedback on the accuracy of the imaged individual by changing the priority level of a given individual if needed, Paragraphs 0063-0064),
wherein if the feedback indicates an inaccurate imaged individual, proceeding to perform the camera function to assist the user in performing the image capturing action on the identity that is paired with a second highest ranked individual on the ranked list within the area of interest (If a user decides that an imaged individual/object is not a top priority (inaccurate imaged individual/object), the focus can be taken off that object and onto another highest ranked (a second highest ranked) individual on the ranked list within the area of interest, Paragraphs , 0054, 0057, 0063 and Figures 4A-5E). 

With regard to Claim 6, Luong discloses the computer-implemented program product of claim 1, further comprising, in a multi-individual capturing mode (additional members of interest to be captured as a priority may be added), performing a second camera function to assist the user in performing the image capturing action on the identity of a user-specified number of individuals that are paired with the user-specified number of highest ranked individuals on the ranked list within the area of interest (FIG. 4B shows the general mode settings tab 404, which includes custom priority settings 409 for enabling a user to add or remove specific objects of interest to a priority list 410. This corresponds to a user designated priority as opposed to conditional (e.g., based on a number of reoccurrences of an object). By way of example, the user may specify that a particular singer be the focal point when the camera 400 is used to capture a scene of a performance. Also, one or more autofocus mode settings 418 may be selected and/or established for enabling execution of the autofocus for accommodating different environments. In this example, three different autofocus modes are listed 414, each corresponding to a different list of associated objects to focus on based on priority. For example, the ACME Law Firm may include a priority list for indicating the Senior Partner of the firm is the highest priority target. Additional members of the firm may or may not also be indicated, Paragraph 0054).

In regard to Claim 7, Luong discloses the computer-implemented program product of claim 1, wherein the image capturing action includes at least one of:
orienting an imaging device in a manner consistent with a potential intent to capture an image (An autofocus feature of a camera is directed towards priority targets within a frame, Paragraphs 0043, 0049); and
executing an imaging application on the imaging device (Images are captured and rendered, Paragraphs 0049, 0054, 0056).

Regarding Claim 10, Luong discloses The computer-implemented method of claim 1, wherein the camera function is performed based on an intent to perform the image capturing action (An order of priority of individuals to be imaged is established. Autofocus is performed on an image/object of the highest priority on a list (See for example John Quincy). Thus, once the object 507 as viewed is matched with an image of the object, an autofocus indicator 503 is presented around the object for indicating this object 507 as the focal point for the image. In addition, a priority indicator 509 and corresponding label 505 for the target are shown. The user can select the CAPTURE, SHARE and CANCEL action buttons 511, 513 and 515 respectively in order to capture the image, share the captured image with others, or cancel the image capture operation altogether, Figures 4A-4B and 5A-5E; Paragraphs 0048-0050, 0054, 0056).

In regard to Claim 11, Luong discloses the computer-implemented method of claim 1, wherein the camera function is performed based on a directional pointing of a camera (A camera views a scene that includes an object and retrieves a stored object image. The scene is viewed by the device capturing the scene, Paragraphs 0043, 0056-0057). 

With regard to Claim 12, Luong discloses the computer-implemented method wherein, in response to performing the camera function in the single individual capturing mode, requesting that the user submit a feedback on an accuracy of the imaged individual (A user can submit a feedback on the accuracy of the imaged individual by changing the priority level of a given individual if needed, Paragraphs 0063-0064), and 
wherein, if the feedback indicates an inaccurate imaged individual proceeding to perform the camera function to assist the user in performing the image capturing action on the identity that is paired with another ranked individual on the ranked list within the area of interest (If a user decides that an imaged individual/object is not a top priority (inaccurate imaged individual), the focus can be taken off that object and onto another highest ranked individual on the ranked list within the area of interest, Paragraphs 0054, 0057, 0063 and Figures 4A-5E).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.) Claims 8-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Luong (US Pub No.: 2013/0169853A1) as applied to claim 1 above, and further in view of Oren (US Pub No.: 2007/0195174A1).

With regard to Claim 8, Luong does not explicitly teach or disclose the computer-implemented method of claim 1, wherein the automated action comprises a red-eye elimination function. Oren teaches of an automated action that comprises a red-eye elimination function, (Oren teaches of a system and method which enable users achieve optimal results according to their preferences in digital still pictures. The preferred embodiments of the present invention, which may be installed on any apparatus which captures digital still images, such as digital cameras, cellular phones, PDA, allow users to achieve the still picture according to criteria they determined in advance. Users may define the attributes of the still picture they wish to have in the final photograph and the camera automatically determines the optimal timing to capture the image as users press the shutter button half way down. In addition, the camera may also correct the captured image according to predefined criteria. The system may therefore automatically avoid common flaws regarding the timing of the captured image and solve some of the image deformations caused by the use of the flash such as red-eye and reflections, Abstract and Figures 1-3 of Oren. 
Oren teaches of a system for improving the capturing process of digital images, said system associated with apparatus for capturing images includes: an interface module enabling a user to define the desired attributes of the subject image; an image tracking module for a continuous monitoring and calculating images attribute values wherein said attributes corresponding to the attributes as defined by the user; a capturing module for determining of automatic activation of the capturing apparatus by comparing calculated image attributes with defined user attributes. The system includes a recording module for saving visual data prior to the capturing process, wherein the visual data definitions are based on user defined attributes; a correction module for manipulating captured images according to user preferences based on recorded visual data. Oren teaches that a correction module enables the correction of flash induced problems including reflections and red-eyes, Paragraphs 0038, 0044, 0047; Claims 1-4 and 6 of Oren. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the method in the teachings of Luong to have the automated action comprise a red-eye elimination function as taught by Oren, because it helps correct significant color distortions and loss of details in particular areas of the picture thus yielding a more clear image, Paragraphs 0001, 0004, 0009 of Oren). 

In regard to Claim 9, Luong does not explicitly disclose the computer-implemented method of claim 1, wherein the automated action comprises a flash function. Oren teaches of an automated action that utilizes a flash function, (Oren teaches of a system and method which enable users achieve optimal results according to their preferences in digital still pictures. The preferred embodiments of the present invention, which may be installed on any apparatus which captures digital still images, such as digital cameras, cellular phones, PDA, allow users to achieve the still picture according to criteria they determined in advance. Users may define the attributes of the still picture they wish to have in the final photograph and the camera automatically determines the optimal timing to capture the image as users press the shutter button half way down. In addition, the camera may also correct the captured image according to predefined criteria. The system may therefore automatically avoid common flaws regarding the timing of the captured image and solve some of the image deformations caused by the use of the flash such as red-eye and reflections, Abstract and Figures 1-3 of Oren. Oren teaches of activating a flash in a camera during the capture of an image, Paragraphs 0037, 0044 of Oren. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Luong to include a flash function as taught by Oren, because it ensures that an image captured in a dark scene is properly illuminated). 


9.) Allowable Subject Matter
i.) Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697